DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim, 1, 2, 6, 7, and 10-13 of U.S. Patent No. 10,568,084 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  	Regarding claim 1, A user equipment in a radio communication system that supports D2D communication, the user equipment comprising: a determination unit that receives a first region in a radio frame, which is commonly used for downlink .
	Regarding claim 2, The user equipment according to claim 1, wherein the determination unit determines that the D2D signal is transmittable using the second region when the first region does not include a control signal indicating that the second region is allocated to the uplink communication or the downlink communication with the base station or when reception power of the first region is less than or equal to a predetermined threshold value. (Claim 2.  The user equipment according to claim 1, wherein the determination unit determines that the D2D signal is transmittable using the second region when the first region does not include a control signal indicating that the second region is allocated to the uplink communication or the downlink communication 
	Regarding claim 3. The user equipment according to claim 1, further comprising: a transmission unit that transmits the D2D signal using the second region in 20 the radio frame where a D2D physical control channel and a D2D physical data channel are time-multiplexed when the determination unit determines that the D2D signal is transmittable, wherein the transmission unit transmits the D2D signal using a frequency band other than a predetermined frequency band in the second region when only the predetermined frequency band is allocated to the uplink communication or the downlink communication with the base station (Claim 1 A user equipment in a radio communication system that supports D2D communication, the user equipment comprising: a determination unit that receives a first region in a radio frame, which is commonly used for downlink communication and uplink communication with a base station and includes the first region to which a downlink pilot signal and a downlink control signal are to be mapped and a second region to which downlink user data or uplink data is to be mapped, to determine whether a D2D signal is transmittable using the second region;  and a transmission unit that transmits the D2D signal using the second region in the radio frame where a D2D physical control channel and a D2D physical data channel are time-multiplexed when the determination unit determines that the D2D signal is transmittable.
Claim 6.  The user equipment according to claim 1, wherein the transmission unit transmits the D2D signal using a frequency band other than a predetermined frequency 
 	Regarding claim 4. The user equipment according to claim 3, wherein the transmission unit transmits the D2D signal with transmission power specified by the base station using the frequency band other than the predetermined frequency band. (Claim 7.  The user equipment according to claim 6, wherein the transmission unit transmits the D2D signal with transmission power specified by the base station using the frequency band other than the predetermined frequency band.).
	Regarding claim 5. The user equipment according to claim 3, wherein the transmission unit transmits the D2D signal using the second region when the determination unit determines multiple times in succession that the D2D signal is transmittable. (Claim 10 The user equipment according to claim 1, wherein the transmission unit transmits the D2D signal using the second region when the determination unit determines multiple times in succession that the D2D signal is transmittable.)
  	Regarding claim 6. The user equipment according to claim 4, wherein the transmission unit transmits the D2D signal using the second region when the determination unit determines multiple times in succession that the D2D signal is transmittable. (Claim 10 The user equipment according to claim 1, wherein the transmission unit transmits the D2D signal using the second region when the determination unit determines multiple times in succession that the D2D signal is transmittable.)


Claim 6.  The user equipment according to claim 1, wherein the transmission unit transmits the D2D signal using a frequency band other than a predetermined frequency band in the second region when only the predetermined frequency band is allocated to the uplink communication or the downlink communication with the base station).
  	Regarding claim 8. The user equipment according to claim 7, wherein the transmission unit transmits the D2D signal with transmission power specified by the 
  	Regarding claim 9. The user equipment according to claim 7, wherein the transmission unit transmits the D2D signal using the second region when the determination unit determines multiple times in succession that the D2D signal is transmittable. (Claim 10 The user equipment according to claim 1, wherein the transmission unit transmits the D2D signal using the second region when the determination unit determines multiple times in succession that the D2D signal is transmittable.).
  	Regarding claim 10. The user equipment according to claim 1, further comprising: a transmission unit that transmits the D2D signal using the second region in the radio frame where a D2D physical control channel and a D2D physical data channel are time-multiplexed when the determination unit determines that the D2D signal is transmittable, wherein the transmission unit transmits the D2D signal using the second region when the determination unit determines multiple times in succession that the D2D signal is transmittable. (Claim 1 A user equipment in a radio communication system that supports D2D communication, the user equipment comprising: a determination unit that receives a first region in a radio frame, which is commonly used for downlink communication and uplink communication with a base station and includes the first region to which a downlink pilot signal and a downlink control signal are to be mapped and a second region to which downlink user data or uplink data is to be 
 	Regarding claim 11. The user equipment according to claim 10, wherein a number of symbols of the radio frame is equal to a number of symbols corresponding to a region to which the downlink user data or the uplink data is mapped in a radio frame used in a carrier where communication between the base station and the user equipment is performed. (Claim 11 The user equipment according to claim 10, wherein a number of symbols of the radio frame is equal to a number of symbols corresponding to a region to which the downlink user data or the uplink data is mapped in a radio frame used in a carrier where communication between the base station and the user 
equipment is performed.).  
  	Regarding claim 12. The user equipment according to claim 1, further comprising: a transmission unit that transmits the D2D signal using the second region in the radio frame where a D2D physical control channel and a D2D physical data channel are time-multiplexed when the determination unit determines that the D2D signal is transmittable, wherein the transmission unit repeatedly transmits the D2D signal based on a predetermined hopping pattern. (Claim 10 The user equipment according to claim 1, wherein the transmission unit transmits the D2D signal using the second region when 
 Claim 12.  The user equipment according to claim 1, wherein the transmission unit 
repeatedly transmits the D2D signal based on a predetermined hopping pattern.)
 	Regarding claim 13. A user equipment in a radio communication system that supports D2D communication, the user equipment comprising: an acquisition unit that acquires carrier information indicating whether each of multiple carriers allocated to the radio communication system is used commonly for communication between a base station and the user equipment and D2D communication or used only for the D2D communication. (Claim 13.  A user equipment in a radio communication system that supports D2D communication, the user equipment comprising: an acquisition unit that acquires carrier information indicating whether each of multiple carriers allocated to the radio communication system is used commonly for communication between a base station and the user equipment and D2D communication or used only for the D2D communication;  and a transmission unit that when a D2D signal is to be transmitted using a carrier used only for the D2D communication, transmits the D2D signal using a radio frame where a D2D physical control channel and a D2D physical data channel are time-multiplexed.). 
  	Regarding claim 14. The user equipment according to claim 13, further comprising: a transmission unit that when a D2D signal is to be transmitted using a carrier used only for the D2D communication, transmits the D2D signal using a radio frame where a D2D physical control channel and a D2D physical data channel are time-multiplexed, wherein the transmission unit repeatedly transmits the D2D signal based 
 	Regarding claim 15. A communication method performed by a user equipment in a radio communication system that supports D2D communication, the communication method comprising: receiving a first region in a radio frame, which is commonly used for downlink communication and uplink communication with a base station and includes the first region to which a downlink pilot signal and a downlink control signal are to be mapped and a second region to which downlink user data or uplink data is to be mapped, and thereby determining whether a D2D signal is transmittable using the second region. (Claim 1 A user equipment in a radio communication system that supports D2D communication, the user equipment comprising: a determination unit that receives a first region in a radio frame, which is commonly used for downlink communication and uplink communication with a base station and includes the first region to which a downlink pilot signal and a downlink control signal are to be mapped and a second region to which downlink user data or uplink data is to be mapped, to determine whether a D2D signal is transmittable using 
  	Regarding claim 16. A communication method performed by a user equipment in a radio communication system that supports D2D communication, the communication method comprising: acquiring carrier information indicating whether each of multiple carriers allocated to the radio communication system is used commonly for communication between a base station and the user equipment and D2D communication or used only for the D2D communication. (Claim 13.  A user equipment in a radio communication system that supports D2D communication, the user equipment comprising: an acquisition unit that acquires carrier information indicating whether each of multiple carriers allocated to the radio communication system is used commonly for communication between a base station and the user equipment and D2D communication or used only for the D2D communication;  and a transmission unit that when a D2D signal is to be transmitted using a carrier used only for the D2D communication, transmits the D2D signal using a radio frame where a D2D physical control channel and a D2D physical data channel are time-multiplexed.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467